JUSTICE STOUDER, dissenting: I respectfully disagree with the majority. The majority has decided that the failure to include a complete record of the prior proceeding upon which defendant’s defense of res judicata or collateral estoppel was based is fatal to the plaintiff’s appeal of the trial court’s finding that this proceeding was barred by res judicata. First, I do not agree that the defendant’s request that the trial court take judicial notice of the prior proceeding is indicative of any necessity to do so, nor is it dispositive of the fact that the trial court actually took judicial notice in order to decide as it did that this case was barred. The only reference to judicial notice in the record appears in defendant’s motion for summary judgment, in which defendant alleged: “6. That the issues raised in Count IV were fully litigated in the Circuit Court of La Salle County, Illinois, in the aforementioned lawsuit, Mariner v. Lake Holiday Property Owners’ Association, et. al., and the Court pursuant to the Illinois Not-For-Profit Corporation Act, determined that the parties should be restored to the status quo and that no further damages should be rewarded to either of the parties. The said Order is now res judicata, and the Defendants requested this Court to take judicial notice of the entire file in the said matter of Martner v. Lake Holiday Property Owners’ Association, et. ah, including the pleadings, transcript of proceedings, Orders entered by the Court and any other matters contained in the common law record of said proceedings.” However, in granting summary judgment, the trial court makes no reference to the record in Martner, nor is there any indication that the judge took anything into account except what was contained in the affidavits and exhibits to the motion. I do not think we are entitled to conclude that judicial notice was taken in the absence of any indication that it was. This is especially true when none of the briefs, including appellee’s brief, refer to anything not now before this court. Even more curious is the fact that this proceeding was filed in Kane County, where much of it took place, while Martner was filed and was conducted totally in La Salle County, and when this case was transferred to La Salle County it was assigned to a different judge. Therefore, there was no way that this judge could have taken judicial notice of his own knowledge. In the absence of anything in the record which suggests that the trial judge took judicial notice of the entire record of the Martner case, I believe we must assume that the trial court did not do so and that this record is complete and the same as the record before this trial judge. Furthermore, the test as I see it is not whether the record of proceedings contains everything which the trial court had before it, but whether the record before us is sufficient to decide the issues presented to us for review. It is clear that the failure to present a report of the proceedings does not require dismissal or affirmance where the issues can be resolved on the record as it stands. (Venturini v. Affatato (1980), 84 Ill. App. 3d 547, 405 N.E.2d 1093; Rosenblatt v. Michigan Avenue National Bank (1979), 70 Ill. App. 3d 1039, 389 N.E.2d 182.) Here, the summary judgment attached a copy of the previous judgment. The prior proceeding was a suit by Martner and members of the Association against the Association and the Blakemores to enjoin the Association from proceeding with an agreement entered into between the Association and the Blakemores for the purchase of real estate. The court in Martner found the directors of the Association acted ultra vires and consequently declared the agreement void. The Martner suit said nothing about the liability of the officers acting individually, nor were the parties to this lawsuit aligned as adversaries in the Martner suit. The Blakemores and the Association officers were all defendants in the prior proceeding. Principles of agency apply generally to corporations. (19 C.J.S. Corporations sec. 993 (1940).) The court in Martner found that the officers of the Association had no authority to authorize an expenditure which would exceed the Association’s budget more than 5%. Therefore, no actual authority existed for Panas et al. to enter into the agreement, nor was there implied authority, as officers of the Association did not enter into agreements to sell land in the ordinary course of business. (See Harris Trust & Savings Bank v. Joanna-Western Mills Co. (1977), 53 Ill. App. 3d 542, 368 N.E.2d 629.) At most, the prior summary judgment in Martner established that no authority existed which could have bound the Association, and the agreement was ultra vires and unenforceable. This in no way establishes whether the officers have any liability to the Blakemores for exceeding their authority. Because these parties were not in an adversarial relationship in the Martner proceeding, no counterclaim could have been properly maintained. Therefore, it could not be successfully maintained that the issue of the officers’ individual liability should have been litigated in the first proceeding. Therefore, in my opinion neither res judicata nor collateral estoppel bars this proceeding, and the judgment entered by the court in Martner is sufficient to establish that this issue was never litigated. I would have held that it was error for the trial court to grant summary judgment on the basis that this suit was barred.